 8:10-cv-00187-JFB-CRZ Doc # 977 Filed: 12/10/20 Page 1 of 1 - Page ID # 39155




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

EXMARK MANUFACTURING COMPANY
INC.,
                                                                 8:10CV187
                     Plaintiff,

        vs.                                                       ORDER

BRIGGS & STRATTON CORPORATION,

                     Defendant.


       Pursuant to the mandate filed in this case (Filing No. 975), the stay of execution

is hereby lifted.


       Dated this 10th day of December, 2020.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge
